       Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

__________________________________________
                                          )
LAUREN KIKUCHI, on Behalf of Herself and  )
All Other Similarly Situated Individuals, )
                                          )
                  PLAINTIFF,              )                  COMPLAINT-CLASS ACTION
                                          )
vs.                                       )                    Case No. _________________
                                          )
SILVER BOURBON, INC.                      )
D/B/A SCORES GENTLEMEN’S CLUB             )
                                          )
                  DEFENDANT.              )
__________________________________________)

                    CLASS AND COLLECTIVE ACTION COMPLAINT

       1.      This is a class and collective action brought by Plaintiff Lauren Kikuchi

(“Plaintiff”) against Defendant Silver Bourbon, Inc. d/b/a Scores Gentlemen’s Club located at 416

Bourbon Street, New Orleans, Louisiana 70130 (hereafter, “the Club” or “Defendant”).

       2.      The class and collective is composed of female employees who, during the relevant

time period of October 2017 through the date of judgment in this case (“the relevant period”),

worked as exotic dancers for Defendant at its Scores Gentlemen’s Club in New Orleans, Louisiana,

and were denied their fundamental rights under applicable state and federal laws.

       3.      Specifically, Plaintiff complains that Defendant misclassified Plaintiff and all other

members of the class and collective as “independent contractors.”

       4.      As a result, Defendant unlawfully deducted and assigned wages, tips, and gratuities

belonging to Plaintiff and other members of the class and collective and failed to pay Plaintiff and

all other members of the class and collective minimum wage compensation.




                                                 1
       Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 2 of 14




       5.      On a class-wide basis, Defendant willfully and intentionally violated the wage

payment and wage/gratuity retention rights of Plaintiff and all other exotic dancers at the Club in

direct violation of the Federal Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and

the Louisiana Wage Payment Act, La. R.S. § 23:631, et seq. (“LWPA”).

       6.      Plaintiff brings this class and collective action against Defendant seeking damages,

back-pay, restitution, liquidated damages, prejudgment interest, reasonable attorney’s fees and

costs, and all other relief the Court deems just, reasonable and equitable in the circumstances.

                               PARTIES AND JURISDICTION

       7.      Plaintiff, Ms. Kikuchi, is an individual residing in Metairie, Louisiana. She was

formerly employed by Defendant as an exotic dancer at the Club during the period of about June

2012 through March 2020.

       8.      Plaintiff hereby affirms her consent to participate as a plaintiff and class

representative in a class and collective action under the FLSA and the LWPA.

       9.      Defendant, the Club, is a corporation, formed under the laws of Louisiana,

authorized to and doing business in Orleans Parish, Louisiana, that operates as Scores, a strip club

located at 416 Bourbon Street, New Orleans, Louisiana.

       10.     Defendant qualified as Plaintiff’s employer and the employer of all other exotic

dancers at Defendant’ Scores Club, within the meaning of the FLSA and the LWPA.

       11.     During the relevant period, Defendant had gross revenue and sales exceeding

$500,000.00, sold beer, wine, spirituous beverages, colas, and food that passed in interstate

commerce, and otherwise qualified as an “enterprise engaged in commerce” under the FLSA.

       12.     This Court has personal jurisdiction over the Club because during the period

relevant to this action, the Club operated continuously in New Orleans, Louisiana.



                                                 2
        Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 3 of 14




        13.    This Court has subject matter jurisdiction over the Club and this matter because

Plaintiff brings claims under the FLSA, a federal statute that provides a basis for “federal question”

subject matter jurisdiction of the claims pursuant to 28 U.S.C. § 1331.

        14.    This Court properly confers supplemental jurisdiction over the interrelated LWPA

state law claims alleged by Plaintiff in this matter.

        15.    Based on the foregoing, venue is proper in the United States District Court for the

Eastern District of Louisiana pursuant to 28 U.S.C. § 1391.

                                               FACTS

        16.    Plaintiff was employed by Defendant as an exotic dancer at the Club for the period

of about June 2012 through March 2020.

        17.    During the period of Plaintiff’s employment, the number of shifts Plaintiff worked

varied from week to week.

        18.    During the period of Plaintiff’s employment, the exact number of hours Plaintiff

worked varied from week to week.

        19.    On average, Plaintiff worked about thirty (30) to thirty-five (35) or more hours per

week.

        20.    On information and belief, Defendant is in possession, custody, and control of time

and/or sign in “house fee” payment records for Plaintiff and all other exotic dancers employed by

Defendant at the Club during the relevant period.

        21.    At all times, Defendant had actual knowledge of all hours Plaintiff and all other

exotic dancers worked each shift through sign in or tip-in sheets, DJ records, and shift-managers

monitoring and supervising Plaintiff’s work duties and the work duties of other exotic dancers at

the Club.



                                                  3
       Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 4 of 14




        22.    At no time during Plaintiff’s period of employment did Defendant ever pay Plaintiff

or any other exotic dancers any wages for hours that Plaintiff and other exotic dancers worked at

the Club.

        23.    At all relevant times, Defendant totally failed to pay wages or any kind of

compensation to Plaintiff and all other exotic dancers for work duties performed.

        24.    At all relevant times, Defendant misclassified Plaintiff and all other exotic dancers

at the Club as independent contractors when these individuals should have been classified under

the FLSA and the LWPA as employees.

        25.    At all relevant times, Defendant controlled all aspects of the job duties Plaintiff and

all other exotic dancers performed inside the Club through employment rules and workplace

policies.

        26.    At all relevant times, Defendant controlled the method by which Plaintiff and all

other exotic dancers could earn money inside the Club by establishing dance orders, setting

customer prices on private and semi-private exotic dances, and setting private and semi-private

dance specials and promotions for customers.

        27.    At all times, Defendant required Plaintiff and other exotic dancers to perform

private and semi-private dances under the pricing guidelines, policies, procedures, and promotions

set exclusively by Defendant.

        28.    Defendant hired Plaintiff and all other exotic dancers and had the ability to

discipline them, fine them, fire them, and adjust their work schedules.

        29.    Defendant, through supervisors and managers, supervised the duties of Plaintiff and

all other exotic dancers to make sure their job performance was of sufficient quality.




                                                 4
       Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 5 of 14




       30.     Defendant conducted initial interviews and vetting procedures for Plaintiff and

other exotic dancers and, at Defendant’s sole discretion, Defendant’s management and/or

ownership could deny any Plaintiff or any other dancer access or ability to dance and/or work at

the Club.

       31.     At all times, Defendant had the right to suspend or send Plaintiff or other exotic

dancers home and away from the Club if Plaintiff or other dancers violated Defendant’s rules or

policies or if Defendant’s ownership or management, at its discretion, did not want Plaintiff or any

other dancer at the Club.

       32.     As a condition of employment with Defendant, Plaintiff and other dancers were not

required to have or possess any requisite certification, education, or specialized training.

       33.     At all relevant times, Defendant was in the business of operating a strip club

featuring exotic dancers, and at all times it was the job duty of Plaintiff and each other exotic

dancer to perform as exotic dancers for Defendant’s customers.

       34.     In addition to failing to pay Plaintiff and all other exotic dancers any wages for

hours worked, Defendant required Plaintiff and all other exotic dancers to pay Defendant a per-

shift house fee or kickback of $50.00 to $100.00 or more for each shift worked.

       35.     For each shift that Plaintiff and other exotic dancers worked, Defendant required

Plaintiff and other dancers to pay portions of the tips they received from Defendant’s customers to

Defendant’s managers, vendors, and non-customarily tipped employees in the following

approximate amounts: $20.00 to Defendant’s manager; $20.00-$50.00 to Defendant’s DJ; $10.00

to Defendant’s House Mom; and $20.00-$40.00 to other managers or non-customarily tipped

employees or vendors of Defendant.




                                                  5
       Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 6 of 14




       36.     As part of their job duties at the Club, Plaintiff and other exotic dancers customarily

performed private and semi-private dances for Defendant’s customers.

       37.     Per Defendant’s club policy, when Plaintiff and other dancers performed private

and semi-private dancers, Defendant’s customer paid Plaintiff or the other exotic dancer a club-

set fee or charge for the performance of the private or semi-private dance. Thereafter, and without

the customer’s knowledge or consent, Defendant assigned and deducted about 30%-50% of the

dance charge and kept the money for Defendant’s own use and benefit.

       38.     At all times relevant to this action, Defendant and its management had actual or

constructive knowledge that Plaintiff and other exotic dancers at the Club were employees and not

independent contractors.

       39.     At all times relevant to this action, Defendant and its management had actual or

constructive knowledge that Plaintiff and other exotic dancers at the Club were owed and should

have been paid minimum wage compensation under the FLSA.

       40.     At all times relevant to this action, Defendant had actual or constructive knowledge

that Defendant misclassified Plaintiff and other exotic dancers at the Club as independent

contractors instead of as employees.

       41.     At all times relevant to this action, Defendant’s failure to pay wages to Plaintiff and

other exotic dancers was in direct violation of the FLSA and LWPA.

       42.     At all times relevant to this action, Defendant’s practice and policy of charging

kickbacks and taking portions of tips Plaintiff and other exotic dancers received from Defendant’s

customers was in direct violation of the FLSA and the LWPA.




                                                 6
      Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 7 of 14




                                      CLASS ALLEGATIONS

       43.       Plaintiff brings this action individually and as a class action pursuant to Rule 23 of

the Federal Rules of Civil Procedure.

       44.       The Rule 23 Class (“the Class”) is defined in this matter as:

                 *      Any individual, who at any time during the relevant time period, worked as

                        an exotic dancer for Defendant at the Club;

                 *      Who was misclassified by Defendant as an independent contractor;

                 *      Who was not paid minimum wage compensation as required by the

                        Louisiana law; and/or

                 *      Who was subject to unlawful wage/gratuity deductions or assignments by

                        Defendant or their agents or assigns (hereinafter, “the Class”).

       45.       On information and belief, the Class is believed to exceed fifty (50) current and

former exotic dancers at the Club and is therefore so numerous that joinder of all members is

impracticable.

       46.       There are questions of law and fact common to the Class that predominate over any

questions solely affecting individual members, including, but not limited to:

                 *      Whether Defendant violated Louisiana law by classifying all exotic dancers

                        at the Club as “independent contractors,” as opposed to employees, and not

                        paying minimum wage compensation at least equal to the applicable

                        Louisiana Minimum Wage;

                 *      Whether Defendant unlawfully required class members to pay Defendant

                        money or kickbacks as a condition of working shifts at the Club;




                                                   7
       Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 8 of 14




                 *      Whether Defendant unlawfully required class members to split their tips

                        and/or private and semi-private dance fees with Defendant and and/or

                        Defendant’s managers, vendors, and non-customarily tipped employees;

                 *      Whether the monies given to dancers by patrons when they perform private

                        and semi-private dances are gratuities or “service fees.”

                 *      Whether Defendant violated the LWPA; and

                 *      The amount of damages and other relief (including statutory liquidated

                        damages) owed by Defendant to Plaintiff and the Class.

       47.       Plaintiff’s claims are typical of those of the Class.

       48.       Plaintiff, like other members of the Class, was misclassified as an independent

contractor and denied her rights to wages and gratuities by Defendant under the LWPA.

       49.       Defendant’s misclassification of Plaintiff and denial of her rights to wages and

gratuities was done pursuant to a common business practice which affected all Class members in

a similar way.

       50.       The named Plaintiff and the undersigned counsel are adequate representatives of

the Class.

       51.       Given Plaintiff’s loss, Plaintiff has the incentive and is committed to the

prosecution of this action for the benefit of the Class.

       52.       Plaintiff has no interests that are antagonistic to those of the Class or that would

cause them to act adversely to the best interests of the Class.

       53.       Plaintiff has retained counsel experienced in class and collective actions and, in

particular, litigation of wage and hour disputes.




                                                    8
       Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 9 of 14




        54.     This action is maintainable as a class action under Fed. R. Civ .P. 23(b)(1), 23(b)(2),

and 23(c)(4) because the prosecution of separate actions by individual members of the class would

create a risk of inconsistent or varying adjudications with respect to individual members of the

Class which would establish incompatible standards of conduct for Defendant.

        55.     This action is maintainable as a class action under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Class predominate over any questions affecting only

individual members of the Class and because a class action is superior to other methods for the

fair and efficient adjudication of this action.

                           COLLECTIVE ACTION ALLEGATIONS

        56.     Plaintiff is pursuing this lawsuit as a collective action under Section 216(b) of the

FLSA on behalf of herself and all other similarly situated individuals who at any time during the

relevant time period worked for Defendant as exotic dancers at Defendant’s Scores Club and was

designated as an independent contractor and were not paid minimum wage compensation as

required by the FLSA (hereinafter, “the Collective”).

        57.     Plaintiff and the members of the Collective are similarly situated because each was

(1) improperly classified as independent contractors; (2) not paid any wages by Defendant for

hours worked; (3) a victim of tip theft whereby Defendant kept and/or assigned to management

her tips and gratuities received from customers; (4) required to pay per-shift house fee or kickback

to Defendant for each shift worked; and (5) not paid wages at or above the Federal Minimum Wage

of $7.25 for each hour worked.

        58.     Plaintiff’s damages are substantially similar to other members of the Collective

because, under the FLSA, each are owed (1) a return of all house fee kickback payments made to

Defendant for each shift worked; (2) reimbursement of all tips and gratuities taken and/or assigned



                                                  9
      Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 10 of 14




by Defendant and/or Defendant’s management; (3) payment for all hours worked in an amount

equal to the Federal Minimum Wage of $7.25 per hour; plus (4) statutory liquidated damages as

provided by Federal law for Defendant’s failure to pay minimum wage compensation as required

by the FLSA.

        59.     On information and belief, Defendant have employed at least fifty (50) current and

former exotic dancers at the Club in the past three (3) years.

        60.     On information and belief, Defendant are in custody, possession, and control of

identifying records relating to all current and former exotic dancers employed by Defendant at the

Club in the past three (3) years.

                                     CAUSES OF ACTION

                                           COUNT I
                                 VIOLATION OF THE FLSA
                          (Failure to Pay Statutory Minimum Wages)

        61.     Plaintiff hereby incorporates all the preceding paragraphs by reference as if fully

set forth herein.

        62.     The FLSA required Defendant to pay Plaintiff and other similarly situated exotic

dancers at an hourly rate at least equal to the Federal Minimum Wage.

        63.     The FLSA required that Defendant allow Plaintiff and other similarly situated

exotic dancers to keep all tips and gratuities received from customers.

        64.     As set forth above, Defendant failed to pay Plaintiff and other similarly situated

exotic dancers at hourly rates in compliance with the FLSA Federal Minimum Wage requirements.

        65.     Without legal excuse or justification, Defendant kept and/or assigned to

management, vendors, and non-tipped employees portions of the tips and gratuities received by

Plaintiff and other exotic dancers and belonging to Plaintiff and other exotic dancers.



                                                 10
      Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 11 of 14




         66.    Defendant’s failure to pay Plaintiff and other similarly situated exotic dancers as

required by the FLSA was willful and intentional and was not in good faith.

                                     COUNT II
                    VIOLATIONS OF LOUISIANA WAGE PAYMENT ACT

         67.    Plaintiff hereby incorporates all the preceding paragraphs by reference as if fully

set forth herein.

         68.    The Louisiana Wage Payment Act requires that “[e]very employer shall keep a true

and accurate record of the name, address, and occupation of each person employed by him, of the

daily and weekly hours worked by, and of the wages paid each pay period to each employee. These

records shall be kept on file for at least one year after the date of the record.” La. Rev. Stat. §

23:14.

         69.    It is unlawful under the Louisiana Wage Payment Act for an employer to make

deductions from employee wages except “in cases where employees willfully or negligently

damage goods or works, or in cases where the employees willfully or negligently damage or break

the property of the employer, or in cases where the employee is convicted or has pled guilty to the

crime of theft of employer funds[.]” La. Rev. Stat. § 23:635.

         70.    At all relevant times, Defendant, through its policies and practices described above,

violated the Louisiana Wage Payment Act by, inter alia, (a) failing to keep accurate records of

weekly hours worked and wages paid to each employee; (b) keeping and/or assigning to

management tips and gratuities received by Plaintiff and other exotic dancers and belonging to

Plaintiff and other exotic dancers; (c) requiring Plaintiff and other exotic dancers to pay portions

of the tips they received from Defendant’s customers to Defendant’s managers, vendors, and non-

customarily tipped employees; and (d) requiring Plaintiff and all other exotic dancers to pay

Defendant a per-shift house fee or kickback for each shift worked.

                                                 11
      Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 12 of 14




        71.     Defendant’s failure to pay Plaintiff and other similarly situated exotic dancers as

required by the LWPA was not in good faith.

                                        RELIEF SOUGHT

        WHEREFORE, Plaintiff, individually and on behalf of those similarly situated, prays for

relief as follows:

        A.      Permitting Plaintiff’s Class claims under the LWPA to proceed as a Class Action

under Federal Rule of Civil Procedure 23;

        B.      Permitting this case to proceed as a collective action under § 216(b) of the FLSA

and ordering notice to the putative plaintiffs at the earliest opportunity to ensure their claims are

not lost to the FLSA statute of limitations;

        C.      Judgment against Defendant for failing to pay free and clear minimum wage

compensation to Plaintiff and other similarly situated individuals as required by the FLSA;

        D.      Judgment against Defendant for unlawfully taking and/or assigning tips and

gratuities and other monies paid by customers to Plaintiff and other similarly situated individuals

and belonging to Plaintiff and other similarly situated individuals in violation of the LWPA;

        F.      Judgment against Defendant for unlawfully taking and/or assigning tips and

gratuities and other money paid by customers to Plaintiff and other similarly situated individuals

and belonging to Plaintiff and other similarly situated individuals in violation of the FLSA;

        G.      Judgment against Defendant for unlawfully taking deductions, kickbacks, fees,

fines, and assignments from wages of Plaintiff and other similarly situated individuals in violation

of the LWPA;




                                                 12
         Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 13 of 14




          H.    Judgment against Defendant for unlawfully taking deductions, kickbacks, fees,

fines, and assignments from wages of Plaintiff and other similarly situated individuals in violation

of the FLSA;

          I.    Judgment that Defendant’ violations of the LWPA requirements were not the

product of good faith on the part of Defendant;

          J.    Judgment that Defendant’ violations of the FLSA minimum wage requirements

were not the product of good faith on the part of Defendant;

          K.    Judgment that Defendant’ violations of the LWPA requirements were not in good

faith;

          L.    Judgment that Defendant’ violations of the FLSA minimum wage requirements

were willful;

          M.    An award to Plaintiff and those similarly situated in the amount of all free and clear

unpaid wages found to be due and owing to Plaintiff and each similarly situated individual;

          N.    An award to Plaintiff and those similarly situated in the amount of all tips and

gratuities and other related monies unlawfully taken and/or assigned by Defendant and/or

Defendant’ management;

          O.    An award to Plaintiff and those similarly situated in the amount of all deductions,

kickbacks, fees, fines, and assignments from wages taken and/or assigned by Defendant and/or

Defendant’s management;

          P.    An award of statutory liquidated damages in amounts prescribed by the FLSA;

          Q.    An award of attorneys’ fees and costs to be determined by post-trial petition;

          R.    Leave to add additional plaintiffs by motion, the filing of written consent forms, or

any other method approved by the Court; and



                                                  13
Case 2:20-cv-02764-JTM-JVM Document 1 Filed 10/08/20 Page 14 of 14




 S.   Such further relief as may be necessary and appropriate.

                                           Respectfully submitted,

                                           ___/s/ Kerry A. Murphy_________________
                                           Kerry A. Murphy (La. Bar No. 31382)
                                           KERRY MURPHY LAW LLC
                                           715 Girod Street, Suite 250
                                           New Orleans, Louisiana 70130
                                           Telephone: (504) 603-1502
                                           Email: kmurphy@kerrymurphylaw.com

                                           And

                                           Gregg C. Greenberg, MD Fed. Bar No. 17291
                                                   (Pro Hac Vice Motion Forthcoming)
                                           ZIPIN, AMSTER & GREENBERG, LLC
                                           8757 Georgia Avenue, Suite 400
                                           Silver Spring, Maryland 20910
                                           Telephone: (301) 587-9373
                                           Email: GGreenberg@ZAGFirm.com

                                           Counsel for Plaintiff and the Class Collective




                                      14
